department of the treasury internal_revenue_service washington d c number release date cc intl br wta-n-107927-00 uilc date internal_revenue_service national_office field_service_advice memorandum for scott hargis district_counsel laguna niguel cc wr sca ln from phyllis marcus chief cc intl br2 subject this field_service_advice addresses an issue that has arisen in the examination of the above taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend w x y fnewco fc1 fc2 fc3 fc4 fc5 fc6 state date country a country b country c business a business b issue whether gains from the sales of assets by fc2 and fc3 controlled_foreign_corporations cfcs in the circumstances described herein are foreign_personal_holding_company_income fphci under sec_954 of the code conclusion gains from the sales of assets by fc2 and fc3 are fphci under sec_954 the asset sales are not excepted from fphci under sec_1 e ii - iv facts w is a u s holding corporation formed under the laws of state prior to date w owned all of the stock of x and of y each of which is also a u s_corporation formed under the laws of state y is engaged in business a x is engaged in business b and owns all of the stock of fc1 a corporation formed under the laws of country a fc1 owns all of the stock of fc2 and fc3 formed under the laws of country a and country b respectively prior to date fc2 owned all of the stock of fc4 a corporation formed under the laws of country a fc3 owned all of the stock of fc5 a corporation formed under the laws of country b fc2 was a holding_company and fc3 engaged in business b at all times fc4 has been engaged in business a on or about date the following transactions occurred x formed fnewco2 with a cash contribution fc4 elected under section to be treated as an unincorporated division of fc2 and distributed cash to fc2 fc2 sold the assets of fc4 to fnewco2 fc5 purchased certain business a assets from fc6 a related country c_corporation fc5 elected under section to be treated as an unincorporated division of fc3 and distributed cash to fc3 fc3 sold the assets of fc5 to fnewco2 x distributed fnewco2 to w and w contributed fnewco2 to y w then spun y off to w’s shareholders prior to the sales of fc4 and fc5 to fnewco2 by fc2 and fc3 respectively fc4 and fc5 were treated as corporations for federal tax purposes pursuant to sec_301_7701-3 fc4 and fc5 elected to be disregarded as entities separate from their owners disregarded entities for federal tax purposes effective prior to the sales fc2 and fc3 did not treat the income from the sales of the assets of fc4 and fc5 respectively as fphci law and analysis prior to the sales of fc4 and fc5 fc2 fc3 fc4 and fc5 were cfcs sec_957 and sec_958 the elections of fc4 and fc5 to be disregarded entities caused them to liquidate for u s tax purposes because their sole shareholders fc2 and fc3 are corporations the liquidations are nonrecognition events for fc4 and fc5 as well as for fc2 and fc3 under sec_332 and sec_337 see section b -5 c sec_951 requires the u s shareholder of a controlled_foreign_corporation to include in gross_income its pro_rata share of the corporation’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include inter alia foreign_base_company_income as determined under sec_954 sec_954 defines five categories of foreign_base_company_income one of which is foreign personal holding income as defined in sec_954 specifically sec_954 states in pertinent part that in general - for purposes of subsection a the term foreign_personal_holding_company_income means the portion of the gross_income which consists of a dividends etc - dividends interest royalties rents and annuities b certain property transactions - the excess of gains over losses from the sale_or_exchange of property - i which gives rise to income described in subparagraph ii which is an interest in a_trust partnership or remic a or iii which does not give rise to any income gains and losses from the sale_or_exchange of any property which in the hands of the controlled_foreign_corporation is property described in sec_1221 shall not be taken into account under this subparagraph therefore any gain recognized from property transactions enumerated in sec_954 through iii is fphci income sec_1_954-2 excludes from fphci gain from the sale of those assets which do not give rise to any income that are used or held for use in a trade_or_business specifically sec_1 e states in relevant part property that does not give rise to income except as otherwise provided in this paragraph e for purposes of this section the term property that does not give rise to income includes all rights and interest in property whether or not a capital_asset including for example forwards futures and options property that does not give rise to income shall not include - i ii tangible_property other than real_property used or held for use in the controlled foreign corporation’s trade_or_business that is of a character that would be subject_to the allowance for depreciation under sec_1221 prescribes the types of property that are not considered capital assets subparagraph of that provision provides that capital assets do not include property that is inventory or primarily held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_167 or sec_168 and the regulations under those sections including tangible_property described in sec_1_167_a_-2 iii real_property that does not give rise to rental or similar income to the extent used or held for use in the controlled foreign corporation’s trade_or_business iv intangible_property as defined in sec_936 goodwill or going_concern_value to the extent used or held for use in the controlled foreign corporation’s trade_or_business to determine whether the property was used or held for use in a particular fashion by the controlled_foreign_corporation sec_1_954-2 sets forth a specific time frame for examining the manner in which the property was so used or held sec_1_954-2 states changes in the use or purpose for which property is held - i in general under paragraphs e f g and h of this section transactions in certain property give rise to gain_or_loss included in the computation of foreign_personal_holding_company_income if the controlled_foreign_corporation holds that property for a particular use or purpose the use or purpose for which the property is held is that use or purpose for which it was held for more than one-half of the period during which the controlled_foreign_corporation held the property prior to the disposition based on the foregoing regulations the gain from the sale of an asset will be excluded from fphci and thus from subpart_f_income if the asset was used or held for use in a trade_or_business by the controlled_foreign_corporation for more than one-half of the time during which such corporation held the asset prior to the sale transaction therefore the key issues for determination are whether fc2 and fc3 were engaged in a trade_or_business and whether the assets are used or held for use in that trade_or_business for the requisite period the phrase ‘trade or business ’ as used in the federal tax laws has a ‘common and well-understood connotation as referring to the activity or activities in which a person engages for the purposes of earning a livelihood ’ hamrick v commissioner tcmemo_1979_72 38_tcm_305 aff’d 644_f2d_879 4th cir cert_denied 454_us_830 quoting folker v for the property to be subject_to an allowance for depreciation under sec_167 or sec_168 the property must be used in a trade_or_business or held_for_the_production_of_income johnson 230_f2d_906 2d cir t he taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit keenan v commissioner t c memo quoting 480_us_23 t he lack of continuity and frequency of activity in a particular field of endeavor is a strong indicia sic that a taxpayer is not engaged in a trade_or_business in that field 615_f2d_226 5th cir a single transaction ordinarily will not constitute a trade_or_business when the taxpayer enters into the transaction with no expectation of continuing in the field of endeavor id for instance in reese supra the taxpayer recognized an ordinary_loss upon the disposition of a partially completed building and claimed that such loss was incurred in connection with his trade_or_business the taxpayer argued that in addition to being the financial investor for the project he also acted as the builder developer and general contractor prior to this project the taxpayer had never been involved in a trade_or_business as a builder developer or general contractor the taxpayer developed the property solely for the purpose of providing his corporation with a new manufacturing_facility the court_of_appeals determined that t he project was clearly an isolated non-recurring venture taxpayer cannot be considered to be engaged in the trade_or_business of ‘building developing and general contracting’ with respect to the venture because there was neither prior or subsequent activity on his part in this field of endeavor nor an intention to devote his time and effort in the future to activities in this field reese v commissioner f 2d pincite for property to be considered used in a trade_or_business the asset must also be devoted to a taxpayer’s business or acquired with a view to its future business use ouderkirk v commissioner tcmemo_1977_120 36_tcm_526 see also 94_tc_455 aff’d 931_f2d_314 5th cir in ouderkirk supra the taxpayer received a sawmill and big_number acres of timberland upon liquidation of a corporation the taxpayer contributed both properties to a partnership in exchange for a ownership_interest and operated the sawmill business for eight years during this period the partnership cut some of the timber that was scattered on the big_number acres the taxpayer sold the sawmill at a loss and treated the transaction as a sale of property used in a trade_or_business that is subject_to an ordinary_loss deduction under sec_1231 on this same transaction the taxpayer also sold the big_number acres of timberland at a gain and treated the timberland as a sale of capital_asset the taxpayer argued that the timberland was a disposition of property_held_for_investment purposes while the service claimed that the land and timber were business_assets held for use in taxpayer’s sawmill operations as such the timber and land constituted property used in a trade_or_business the court stated that whether an asset is used in a trade_or_business or is instead an investment the taxpayer’s intent in acquiring the property his reason for holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use must be examined ouderkirk v commissioner t c m pincite at the time the taxpayer received the properties pursuant to the corporate_liquidation the sawmill business was obsolete and the taxpayer had no intention to operate the same business as such the taxpayer held the property with a view to its eventual resale hoping to get a good selling_price for the land id although the taxpayer reestablished the sawmill-lumber business and removed some trees that were scattered on the big_number acres for processing through the sawmill such conduct does not automatically cause the entire big_number acres to be treated as an asset used in the sawmill business within sec_1231 the incidental_use of this big_number acre tract in connection with such cutting of scattered timber did not convert the tract from investment_property to real_property used in the sawmill business id therefore the tract of land at issue is not property used or held in the taxpayer’s trade_or_business prior to the disregarded_entity elections of fc4 and fc5 fc2 and fc4 and fc3 and fc5 operated as separate corporations fc4 engaged in business a while fc2 was a holding_company while fc3 engaged in business b it is unclear whether fc5 engaged in business a or any other business or rather merely acquired all of its assets in the purchase of the business a assets from fc6 immediately before the sale of fc5's assets by fc3 when fc4 and fc5 elected to be treated as disregarded entities they effectively became branches or divisions of their owners fc2 and fc3 respectively see sec_301_7701-2 as such fc2 and fc3 are then deemed to have the assets owned by fc4 and fc5 respectively while fc2 and fc3 are deemed to have the assets owned by fc4 and fc5 fc2 and fc3 must nevertheless use or hold for use such assets for the sec_1231 sets forth the rules for recognition of gains or losses resulting from sale_or_exchange of property used in a trade_or_business and involuntary_conversions of such property sec_1231 defines the term property_used_in_the_trade_or_business as an asset that is subject_to an allowance for depreciation under sec_167 while the disputed property in ouderkirk was adjudicated within the context of sec_1231 the tax court’s analysis therein is nevertheless applicable to our issue since sec_1_954-2 also defines tangible_property as an asset that would be subject_to a depreciation allowance under sec_167 as such both sec_1_954-2 and sec_1231 refer to the rules for depreciable_property used in a trade_or_business requisite period of time in fc2’s and fc3’s trades_or_businesses before fc2 and fc3 are allowed to exclude from fphci the gain from the sales of those assets the trades_or_businesses if any in which fc4 and fc5 used or held for use the subject assets prior to the disregarded_entity elections cannot be attributed to fc2 and fc3 further the assets purchased by fc5 from fc6 appear to have been sold by fc3 shortly after they were purchased by fc5 pursuant to a prearranged plan therefore the assets purchased from fc6 are not assets used or held for use in a trade_or_business by fc5 these conclusions are supported by the language in sec_1_954-2 as well as the case law under sec_1 a gain_or_loss derived from certain property transactions is included in the computation of fphci if the controlled_foreign_corporation holds that property for a particular use or purpose thus the regulation requires that we look to the manner in which the controlled_foreign_corporations fc2 and fc3 used or held for use the subject assets rather than the entities that previously held the property furthermore i t is also a well settled principle of law that a shareholder has a separate identity from the corporation and that the business of a corporation is not the business of its shareholders or officers mere participation in a corporation by owning stock does not place one in the business of the corporation even devoting one’s time and energies to the affairs of a corporation is not of itself without more the trade_or_business of the person so engaged hamrick v commissioner t c m pincite citations omitted 39_tc_377 aff’d 334_f2d_40 6th cir cert_denied 379_us_40 stands for a similar principle in acro a parent_corporation which was in a different trade_or_business than its wholly- owned subsidiary liquidated the subsidiary receiving nonrecognition treatment under sec_332 on the date of liquidation the assets of the liquidated subsidiary were sold to a third party at a loss the taxpayer argued that the loss should receive ordinary rather than capital_loss treatment it claimed that in a sec_332 liquidation the character of the assets as trade_or_business assets passes to the parent upon liquidation of the subsidiary unchanged by the liquidation the tax_court rejected this position and identified the key question as being the tax nature of the assets in the parent’s hands not in the hands of the subsidiary the tax_court held that because the parent was not in the business of the liquidated subsidiary and owned the assets for a minimal transitory period capital_loss resulted from the sale of the subsidiary’s assets on the day it liquidated fc2 and fc3 were committed to sell fc4 and fc5 as part of a prearranged plan to spin-off business a to u’s shareholders before fc4 and fc5 elected to be disregarded entities it appears that fc2 and fc3 held the assets for a short transitory period in addition the only trade_or_business assets owned by fc5 may have been the business a assets purchased from fc6 just prior to the sale of fc5’s assets by fc3 in that case fc5 was not engaged in a trade_or_business whether or not fc5 was engaged in business a the assets purchased from fc6 are not assets used or held for use in a trade_or_business by fc5 such conduct establishes that neither fc2 nor fc3 intended to continue operating the trades_or_businesses of fc4 and fc5 once fc4 and fc5 became branches of fc2 and fc3 through the disregarded_entity elections the transactions by which the assets were obtained by fc2 and fc3 were not undertaken for purposes of engaging in or establishing trades_or_businesses by fc2 and fc3 therefore fc2 and fc3 were not engaged in the same or similar trades_or_businesses as fc4 and fc5 during the time they held the assets of fc4 and fc5 for the asset to be considered trade_or_business property the asset must be devoted to a taxpayer’s present or future business use simply because a taxpayer holds property as part of his business such conduct does not automatically treat the property as a trade_or_business asset the tax_court in acro rejected the taxpayer’s argument that the parent owned operated and used in its business the assets during the short_period between the subsidiary’s liquidation and the sale of the assets on the same day the court found that the ownership for such a minimal transitory period is insufficient to establish use of the distributed assets in the parent’s business or to place the parent in the business of the former subsidiary t c pincite even in ouderkirk supra where the taxpayer harvested the timber that was scattered throughout his land for approximately eight years the tax_court nevertheless concluded that the timberland was not a trade_or_business asset the factors considered by the tax_court in reaching its decision in ouderkirk included the taxpayer’s intent for acquiring or holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use in the case of fc2 and fc3 their intent in acquiring and holding the assets of fc4 and fc5 was to sell those assets to a related_party as part of a prearranged plan rather than employ such assets in the trades_or_businesses of fc2 and fc3 as such the assets have no relationship to the trades_or_businesses of fc2 and fc3 since fc2 and fc3 are not continuing or engaging in present or future activities related to the particular field of endeavor of fc4 and fc5 or fc6 therefore fc2 and fc3 did not use or hold for use the assets of fc4 and fc5 in the manner required by sec_1_954-2 and for the requisite holding_period under sec_1_954-2 while the above analysis clearly demonstrates that fc2 and fc3 have fphci it should be noted that other arguments may be available to reach the same conclusion please call if you have any further questions phyllis marcus chief by phyllis marcus chief branch office of associate chief_counsel international
